DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 4-7, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuscaldo (US Patent Number 2,177,020) in view of Tuttle (US Patent Number 1,172,324) and further in view of in view of Boyesen (US Patent Number 4,911,115).
Regarding claims 1-2, Fuscaldo discloses a method of operating a two-stroke engine (Page 1, Col. 1, lines 1-6), the two-stroke engine comprising at least one cylinder (1) with a reciprocating piston (2), a delimited combustion space (as shown in Figure 1), at least one outlet port (5) and at least one inlet port (9), each inlet port being disposed above the at least one outlet port (as shown in Figure 1), such that the piston, after being at a bottom dead center position, reaches the at least one inlet port after the at least one outlet port has been closed by the piston (as shown in Figure 1), wherein the inlet and outlet ports are both uncovered when the piston is at a bottom dead center position (as shown in Figure 1), and an actuator (10) arranged to open a thereto connected valve (8) in order to introduce combustion air into the combustion space via an inlet pipe (7) and the inlet port (Page 1, Col. 2, lines 1-10), the method comprising ordering, by a control system, the actuator to: 
open the valve after the piston moves from the bottom dead center position such that the valve is brought to open in connection with the outlet port being closed by the piston (Page 1, Col. 2, lines 29-35). 
Fuscaldo does not disclose the piston forms part of a slide valve arrangement or a control system that keeps the valve closed when the at least one outlet port is uncovered. 
Tuttle discloses a control system for a two-stroke engine that brings the valve to open after the outlet port has been closed by the piston (Page 1, lines 64-72). 
Tuttle teaches that this control permits a higher degree of compression and a greater quantity of explosive mixture in the combustion chamber than would be possible if the inlet port were closed when the outlet port was closed by the piston (Page 1, lines 72-78). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the opening and closing timing of the valve disclosed by Fuscaldo in accordance with the zero exhaust-transfer overlap control disclosed by Tuttle to achieve a higher degree of compression and greater quantity of explosive mixture in the combustion chamber. 
Fuscaldo and Tuttle do not disclose the piston forms part of a slide valve arrangement.
Boyesen discloses a slide valve arrangement (40) and teaches that the slide valve arrangement translates the rotary motion of the crankshaft of the engine into a reciprocating motion of the valve (Col. 2, lines 17-26). Boyesen further teaches that the valve prevents the compressing gases in the combustion chamber from entering the exhaust passage thus avoiding loss of unburned fuel (Col. 4, lines 58-64). Boyesen also teaches that it may be possible in some applications to substitute electronic cams which receive electronic signals from a crankshaft and drive a synchronous motor to control movement of a valve element with a purely mechanical arrangement (Col. 4, lines 45-49). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the slide valve arrangement disclosed by Boyesen with the engine disclosed by Fuscaldo to convert the rotary motion of the crankshaft to reciprocating motion of a valve. While not required by the claim, it would furthermore have been obvious to combine an electronic control system with the valve disclosed by Fuscaldo since it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. In re Venner, 120 USPQ 192 (CCPA 1958). MPEP 2144.04. 


Regarding claim 3, Fuscaldo discloses a two-stroke engine (Page 1, Col. 1, lines 1-6) comprising at least one cylinder (1) and a reciprocating piston (2) therein which delimits a combustion space (as shown in Figure 1), 
wherein a lower portion of the combustion space is provided with at least one outlet port (5) and at least one inlet port (9), each inlet port being disposed above the at least one outlet port (as shown in Figure 1), 
wherein the engine further comprises:
an actuator (10) for opening a valve (8) via which combustion air is introduced via an inlet pipe (7) (Page 1, Col. 2, lines 1-10), 
a control system controlling the actuator to open and close the inlet pipe such that the piston, after being at a bottom dead center position, reaches the at least one inlet port after the at least one outlet port has been closed by the piston (as shown in Figure 1), wherein the inlet and outlet ports are both uncovered when the piston is at a bottom dead center position (as shown in Figure 1)
wherein the control system is configured to open the valve after the piston moves from the bottom dead center position such that the valve is brought to open in connection with the outlet port being closed by the piston (Page 1, Col. 2, lines 29-35). 
Fuscaldo does not disclose the piston forms part of a slide valve arrangement or a control system comprising sensors and software that keeps the valve closed when the at least one outlet port is uncovered. 
Tuttle discloses a control system for a two-stroke engine that brings the valve to open after the outlet port has been closed by the piston (Page 1, lines 64-72). 
Tuttle teaches that this control permits a higher degree of compression and a greater quantity of explosive mixture in the combustion chamber than would be possible if the inlet port were closed when the outlet port was closed by the piston (Page 1, lines 72-78). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the opening and closing timing of the valve disclosed by Fuscaldo in accordance with the zero exhaust-transfer overlap control disclosed by Tuttle to achieve a higher degree of compression and greater quantity of explosive mixture in the combustion chamber. 
Fuscaldo and Tuttle do not disclose the piston forms part of a slide valve arrangement.
Boyesen discloses a slide valve arrangement (40) and teaches that the slide valve arrangement translates the rotary motion of the crankshaft of the engine into a reciprocating motion of the valve (Col. 2, lines 17-26). Boyesen further teaches that the valve prevents the compressing gases in the combustion chamber from entering the exhaust passage thus avoiding loss of unburned fuel (Col. 4, lines 58-64). Boyesen also teaches that it may be possible in some applications to substitute electronic cams which receive electronic signals from a crankshaft and drive a synchronous motor to control movement of a valve element with a purely mechanical arrangement (Col. 4, lines 45-49). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the slide valve arrangement disclosed by Boyesen with the engine disclosed by Fuscaldo to convert the rotary motion of the crankshaft to reciprocating motion of a valve. Furthermore it would have been obvious to combine an electronic control system with the valve disclosed by Fuscaldo since it has been held by the courts that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. In re Venner, 120 USPQ 192 (CCPA 1958). MPEP 2144.04. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747